Citation Nr: 0921001	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  04-03 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether the agency of original jurisdiction properly 
reinstated payment of a special apportionment of the 
Veteran's disability compensation benefits to his estranged 
spouse.


REPRESENTATION

Appellant represented by:	The American Legion
Appellant's spouse represented by:  California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel




INTRODUCTION

The Veteran had active service from December 1971 to December 
1974, and from June 1975 to February 1977.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, that reinstated payment of an apportionment of 
the Veteran's disability benefits to the Veteran's spouse.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is again required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that all the necessary procedural 
requirements have been met in this case.

The Board initially finds that the action requested in its 
previous remand has been accomplished to the extent possible.  
However, as was noted in the previous remand, a claim for 
apportionment is a "contested claim," and under all 
applicable criteria, all interested parties will be 
specifically notified of the action taken by the agency of 
original jurisdiction of the right and time for initiating an 
appeal, a hearing, and representation rights (38 C.F.R. 
§ 19.100 (2008)).  In addition, 38 C.F.R. § 20.600 (2008) 
provides that an appellant "will be accorded full right to 
representation in all stages of an appeal by a recognized 
organization, attorney, agent, or other authorized person," 
and if an appellant appoints a representative, VA is to give 
the representative an opportunity to execute a VA Form 646, 
Statement of Accredited Representative in Appealed Case, 
prior to certification of the appeal to the Board "in all 
instances."  VA Adjudication Procedure Manual M21-1MR, Part 
I, Chapter 5, Section F (August 19, 2005) (formerly M21-1, 
Part IV, para. 8.29).  

Here, the appellant's spouse appointed California Department 
of Veterans Affairs to represent her in this matter, and 
while the appellant's spouse was provided with relevant law 
and documentation in December 2007, the record does not 
reflect that the representative of the appellant's spouse was 
given an opportunity to execute a VA Form 646.  Therefore, 
the Board finds that it has no alternative but to remand this 
case so that the RO/AMC may make a specific request to the 
California Department of Veterans Affairs for the submission 
of a VA Form 646.  

Accordingly, the case is REMANDED for the following action:

Make a request to the California 
Department of Veterans Affairs for the 
submission of a VA Form 646.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

